IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00290-CV
 
IN THE
MATTER OF THE MARRIAGE OF 
Michael
Eilers AND Patricia Eilers 
 
and In
the Interest of L.S.E., 
R.W.E.
and J.M.M., Children
 
 
 
 

From the 82nd District Court
Robertson County, Texas
Trial Court No. 04-11-D-9978-DV
 

concurring and dissenting Opinion





 
          Someday, but apparently not today, we
will quit re-lawyering cases for the parties.  Michael’s first issue does not
seek reformation to reflect the child support as contractual support rather
than that which can be ordered for a legally recognized child of the payee of
child support.  I try to avoid deciding issues the parties have not presented
or granting relief not requested.  Thus, I concur in much of the opinion and
judgment of the Court, but not the portion in which the Court goes off on its
detour, reforming the judgment in a manner not presented to us for disposition,
nor asked for as relief and, therefore, must dissent from those portions.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Concurring
and dissenting opinion delivered and filed August 30, 2006